
	
		III
		109th CONGRESS
		2d Session
		S. CON. RES. 120
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2006
			Mr. Vitter submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		CONCURRENT RESOLUTION
		Expressing the support of Congress for the
		  creation of a National Hurricane Museum and Science Center in southwest
		  Louisiana.
	
	
		Whereas the Creole Nature Trail All-American Road District
			 Board of Commissioners has begun to create and develop a National Hurricane
			 Museum and Science Center in the southwest Louisiana area;
		Whereas protecting, preserving, and showcasing the
			 intrinsic qualities that make Louisiana a one-of-a-kind experience is the
			 mission of the Creole Nature Trail All-American Road;
		Whereas the horrific experience and the devastating
			 long-term effects of Hurricanes Katrina and Rita will play a major role in the
			 history of the United States;
		Whereas a science center of this caliber will educate and
			 motivate young and old in the fields of meteorology, environmental science,
			 sociology, conservation, economics, history, communications, and
			 engineering;
		Whereas it is only appropriate that the effects of
			 hurricanes and the rebuilding efforts be captured in a comprehensive center
			 such as a National Hurricane Museum and Science Center to interpret the effects
			 of hurricanes in and outside of Louisiana; and
		Whereas it is critical that the history of past hurricanes
			 be preserved so that all people in the United States can learn from this
			 history: Now, therefore, be it
		
	
		That Congress supports and encourages
			 the creation of a National Hurricane Museum and Science Center in southwest
			 Louisiana.
		
